Case 1:17-cv-01047-ESH Document 68-10 Filed 06/03/19 Page 1 of 4




                       EXHIBIT
                          7
               Case 1:17-cv-01047-ESH Document 68-10 Filed 06/03/19 Page 2 of 4

    From:          Christian Hartsock
    Sent:          Thu, 26 May 2016 12:56:12 -0400 (EDT)
    To:            Joe Halderman[jhaldermanaprojectveritas.com]
    Subject:       Fwd: Roth-Focal-Creamer
    Attachments:   Roth-Foval-Creamer Plan.pdf;ATT00001.txt




Confidential                                                                      PVA00004928
                     Case 1:17-cv-01047-ESH Document 68-10 Filed 06/03/19 Page 3 of 4




               THE TARGET: Robert Creamer, Community Organizer, Democracy Partners

               THE LIAISON: Scott Foval (protege), Deputy Political Director, People for the American Way
                                .iovalifovaig-guadorn 608.469.7876



               WHO IS CHARLES ROTH?

               -Charles Roth is a budding progressive political philanthropist based in Sausalito, CA who
               amassed his fortune in North Bay real estate on top of old money inherited from his father,
               Clayton Roth, a Hungarian immigrant and civil engineer who played a key role in redeveloping
               San Francisco during the 1950s. As the city-commissioned urban renewal effort led to the
               massive displacements of blacks from the Fillmore District, Gilmore quit in protest and joined
               WACO (Western Addition Community Organization), an advocacy group on behalf of the
               Fillmore residents, using his earnings to help finance their relocations and fund the organization.
               This was shortly before his death in 1971, of asbestos poisoning.

           -Roth, Jr. is determined to follow in his father's footsteps by using his wealth to empower
           disenfranchised communities, particularly blacks and immigrants, given his father's immigrant
           background and advocacy on behalf of the blacks. He is convinced that both voter ID laws as
           well as a Donald Trump presidency are the death knell of the progressive movement — and are
           and has a plan to circumvent them on a mass scale, on behalf of the two chiefly targeted
           groups; one of which his father dedicated the last years of his life to fighting for, the other of
           which his father belonged to.

               THE PLAN

           -The plan, at least as far as Wisconsin goes, is to use the allowance of employer-issued IDs and
           the existence of foreclosed and abandoned home addresses to skirt the law. Charles Roth has
           created a fully funded shell company with which to "hire" a legion of out-of-county and even
           out-of-state voters as well as undocumented immigrants, issue them IDs that can be used at the
           polls, and paychecks which are both proof of employment with the stubs as well as the actual
           compensation for participating in the scheme.

           -Going forward, the plan is to expand the operation to Michigan and Indiana, per Foval's advice,
           both to contain the traceability of the plot to law enforcement, and to maximize effectiveness.

               THE MAU-MAUS

           -There is no virtue in abiding by rules that were created by the enemy to rig the game,
           especially when the guaranteed losers are minorities, immigrants, the poor, and by extension all
           aggrieved victim groups who will suffer under a Republican autocracy.




Confidential                                                                                                    PVA00004929
                 Case 1:17-cv-01047-ESH Document 68-10 Filed 06/03/19 Page 4 of 4
     r




           -They surrogates are voting on behalf of the minorities and undocumented immigrants who have
           been unjustly disenfranchised by voter ID laws, the latter of whom have the most to lose under a
           Trump administration.

           -The loss in voter turnout due to new voter suppression policies is simply going to be "offset" by
           the surrogate voters. It is not unethical; the GOP knows what they are doing with blocking paths
           to citizenship, passing voter ID laws, and keeping felons from voting. All we're doing is
           reclaiming the votes (albeit vicariously) that are inevitably suppressed as a deliberate
           consequence of their policies.

           -Charles Roth's father, Clayton Roth, was an immigrant. The folks he sought to advocate for
           after leaving his city-commissioned civil engineer post in protest were the black families
           displaced by the redevelopments — with his civil engineering wealth he had earned at their
           expense. That money has been sitting and growing since his untimely death in 1971. Half a
           century later, blacks and immigrants are still as under attack as ever — especially given the
           prospect of a President Trump. He must continue his father's legacy with the wealth entrusted
           with him.

           THE NEEDS

           -Addresses are needed to postmark on the paychecks distributed to surrogates to demonstrate
           residency. Since progressive GOTV organizations canvass primarily in poor and inner-city
           neighborhoods, canvassers will find many foreclosed and abandoned homes. If they can be
           instructed to log all addresses to those (they needn't be told why), the addresses can be used to
           corroborate our surrogate voters' residencies on their pay stubs, check envelopes or earnings
           statements. Roth wants help mobilizing Democracy Partners-affiliated GOTV campaigns to
           collect such addresses from their canvassers.

           -Given the high-risk nature of the scheme, it has been difficult for Charles to find willing to
           partake. He wants to up with — or at least pick the brains of — fellow firebrands who have been
           around the block when it comes to dirty tricks.

           -Roth dodged a bullet with the precautions suggested by Foval (used auction cars instead of
           buses, etc.), which the Breakthrough senior staff hadn't thought of. He cannot afford to have
           oversights like that backfire on him, therefore he needs more guidance from Foval and Creamer
           so all Is are dotted and Ts crossed.

           -Having figured out the exploitable loopholes in Wisconsin voter ID law, Roth seeks guidance on
           those of other two states recommended by Foval for expansion: Michigan and Indiana.

           -Such a high-risk operation requires brave souls who are dedicated to the cause at all costs; the
           kind of recruits Foval mentioned who are willing to be beat up at Trump rallies, and the union
           types who "will do whatevvvver you want." Roth needs help locating those recruits.




Confidential                                                                                                PVA00004930
